Case 20-10343-LSS Doc 1591-2 Filed 10/27/20 Pageiof3

OCTOBER Loy. 2020

 

| ds. ! canis 3 401 Ra Bt en fo oe

 

 

eS be ERS er crer ae

 

i Gi Cee OLE denen Be

 

 

- DEAL eek of BE US. DisrélcT hoxt_

 

{a MES Eernikeeupr ey Court - ee dome To \
| ME A clam of SEXUAL ABUSE AZANST ie:
phe boy Scouts of AMERICA,

 

A FEDERAL Tudet, LT Bk blieve phy yor DIsteiCT 7

 

 

Court, mape A fle Ne JN. Enaskseuprey ACH aN. ee

| Loy. age ae Alngkica [iting Caukeuprcy LN SEXUAL
Aneusé CLAIMS, PAVE A DEAL WE To FILE fe CLEA
| ABovr. thls wexT Month NOVEME ER (s Th p20 rom ThA ae

 

 

| pean iine thom ZhE a7 Lokibtion tve bea Alt Fo

QB TAI OW. dbszve EM a

 

eee ieee ay: , File 2 clon ae 7 ee COURS BER ik :

| Als. DEADLINE bil I ween To BE SAT TRE CASE

MM BER of this. Bart Rupr ly AA C71ON, Lc To PEGp 2 he
File Ay Clasn. TEP UST 0. Leask BE SOT 4 Copy
A the Fe DEAL Sud ¢ 968 (AM. Ng Aba TMs, AND
CODY ae 08 is Lay Sco petition pm 2hE EAukRyplc ge
CORT $02 (AN phaptitly -Mehuihyflly POAkE My

 
Case 20-10343-LSS Doc 1591-2 Filed 10/27/20 Page 2of3 |
|
|

Claim - of SEXUAL AGUSE A QAI mst The Loy Scov i.

ef i
||

Also cal You PLEASE Sty me Back Ap |
FN DERSED Copy WITh YOUR COURTS SERG SO |
LT cap Retantt, foe My RE Corbs i This ACTION, _
Au To Spat Am WE iti)og SAE COURT ~ fleibfe|
ge rhe DEAR LINE of NOV1STF 2070 “So My |
___thaing Wil) not BE TIME CARED
94 NDT hilew White To IVE |

my Cam = 4p th whe with All (i JoReemnos
__ on thar Bruk Ruptey Mention by rhe Boy SCOUS OF

_anxica qo CNsvee I fat rhe pn loemnpion

|
S

ta EET SERVICE A SA ps What (1E My AM,

|

 

a hs SN 7 ftadk Vos 1 AwAlr your fe sspowsé
: SKY’ G sA7'es pays Bhgagepes OSS
|
|

 
 

Doc 1591-2 Filed 10/27/20 Page. 3 of 3

 

 

 

 

 

 

 

  
 

{ (7 MV; ‘
Che 4p A eae ee ok ange Kd EL PASO Tx 79g
Ww MEK ICD SPos 20 oc sii >
a mle +

 

36B oe 11 1814397

geek WN She Ds STK let eer

Kg » Bit fon sar - LA 4 SVG MW Ly og OF FA,

bO/ (2
fy. se ‘ART ¢ STREET i Opaa ACLGI
By ADE ph jy LEW S Le Ve wp

SPOS STE7

sy isisitit al .
. Hilf Mhthilisiohicap nya Jehsaj
Hpltfs tfejur
